  Case 2:19-cv-06182-DSF-PLA Document 135 Filed 06/09/21 Page 1 of 3 Page ID #:8153




                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES-GENERAL

Case No.: CV 19-6182-DSF (PLAx)                                                                Date: June 9, 2021

Title:    Janet Garcia, et al. v. City of Los Angeles


PRESENT: THE HONORABLE                   PAUL L. ABRAMS
                                         UNITED STATES MAGISTRATE JUDGE
         Christianna Howard                                  N/A                                          N/A
          Deputy Clerk                               Court Reporter / Recorder                         Tape No.

ATTORNEYS PRESENT FOR PLAINTIFF(S):                                     ATTORNEYS PRESENT FOR DEFENDANT(S):
                NONE                                                                   NONE

PROCEEDINGS: (IN CHAMBERS) Defendant’s Motion to Compel Interrogatory Responses and
                           Attendance at Deposition, and for Terminating Sanctions (ECF
                           No. 133)

On May 26, 2021, the parties in this action filed a Joint Stipulation (alternatively “JS” (ECF No. 133-1)) in
support of their positions regarding defendant City of Los Angeles’ (“defendant” or “City”) Motion to Compel
(“Motion” or “Mot.” (ECF No. 133)) plaintiff Ali El-Bey (“plaintiff” or “El-Bey”) to: (1) respond to defendant’s
Interrogatories (Set One), and (2) appear at his deposition. (Mot. at 1). Defendant also requests terminating
sanctions, or an order to show cause re terminating sanctions if plaintiff fails to appear for his deposition and/or
provide responses to the Interrogatories within ten days of the Court’s order compelling this discovery. (JS at
31). Having considered the pleadings submitted in connection with the Motion, as well as the fact that El-Bey’s
whereabouts are currently unknown and he is without counsel, the Court has concluded that oral argument will
not be of material assistance in determining the Motion. Accordingly, the hearing scheduled for June 16, 2021,
is ordered off calendar. See Local Rule 7-15.


Background

By way of background, on August 14, 2020, the City served plaintiff with 11 Interrogatories requesting
information about his claims. (JS at 2). Interrogatory numbers 1-7 request information about his damages;
number 8 requests a description of the nature and value of the property allegedly destroyed; and numbers 9-11
request additional information about specific allegations plaintiff makes in the Second Amended Complaint
(“SAC”). (Id.). On September 14, 2020, plaintiff, through counsel, replied with only objections to the
Interrogatories. (Id. (citing Ursea Decl. ¶ 3 Ex. 3)). On September 18, 2020, defendant’s counsel sent a meet
and confer letter pursuant to Local Rule 37-1; on September 30, 2020, counsel for the parties participated in a
telephonic meet and confer. (Id. (citing Ursea Decl. ¶ 6)). Although plaintiffs’ counsel stated that plaintiff
intended to provide substantive responses, she “refused to provide a date certain on which the responses would
be served,” and did not explain why plaintiff failed to provide substantive responses when the other plaintiffs
had provided substantive responses to nearly identical interrogatories. (Id.). Throughout December 2020, the
City continued to “press for substantive responses,” but its attempts “were either ignored or rebuffed -- without

CV-90 (10/08)                           CIVIL MINUTES - GENERAL                                          Page 1 of 3
  Case 2:19-cv-06182-DSF-PLA Document 135 Filed 06/09/21 Page 2 of 3 Page ID #:8154




any explanation -- by Plaintiff’s counsel.” (Id. (citing Ursea Decl. ¶¶ 8-10 Exs. 7-8)). On December 11, 2020,
plaintiffs’ counsel acknowledged in an email that plaintiff’s responses were still outstanding, and on March 3,
2021, “after having still not received the promised responses, the City sent another letter indicating that if El-Bey
could not provide the City with basic information regarding his claims then he should dismiss his lawsuit.” (Id.
at 2-3 (citing Ursea Decl. ¶ 11 Ex. 9)). On March 29, 2021, plaintiffs’ counsel responded by saying “[w]e are
working on a response to your letter regarding Mr. El Bay. We will get back to you as soon as possible.” (Id.
at 3 (citing Ursea Decl. ¶ 12 Ex. 10)).

On April 14, 2021, the City served El-Bey and the other plaintiffs with deposition notices and stated its
willingness to change the order of the depositions if certain plaintiffs were available on different dates during
a three-week period in May 2021. (Id. (citing Lebron Decl. ¶ 3)). El-Bay’s deposition was noticed for May 4,
2021; on April 20, 2021, plaintiffs’ counsel sent a letter stating that they intended to withdraw as counsel for El-
Bey. (Id. (citing Ursea Decl. ¶ 13 Ex. 11)). On April 21, 2021, plaintiffs’ counsel informed defendant that there
was a “breakdown in the attorney-client relationship between Mr. El-Bey and counsel for plaintiffs,” but refused
to identify “when the breakdown occurred, could not confirm whether El-Bey intended to represent himself pro
per or participate in the litigation, or if El-Bey had the required service information to represent himself pro per
under the Local Rules.” (Id. (emphasis in original) (citing LeBron Decl. ¶¶ 9-13 Exs. 16-18)). On May 3, 2021,
plaintiffs’ counsel filed their motion to withdraw as counsel for plaintiff El-Bey. (ECF No. 128). Plaintiff failed
to attend the deposition on May 4, 2021, and the City took his nonappearance. (Id. (citing LeBron Decl. ¶ 17)).

Plaintiff responds that notwithstanding defense counsel’s notice of the irrevocable breakdown in the attorney-
client relationship between plaintiff and his counsel, the City “rushed to serve its portion of this Joint
Stipulation” on the same date that the City filed its opposition to the motion to withdraw. (Id. at 4). Plaintiff
argues that the City has failed to properly meet and confer in compliance with Local Rule 37, and chose to bear
the “cost and expense of taking a redundant nonappearance at El-Bey’s unilaterally scheduled May 4, 2021,
deposition,” despite: (1) notice that plaintiffs’ counsel intended to move to withdraw as counsel for El-Bey, (2)
a breakdown in the attorney-client relationship with El-Bey, (3) plaintiffs’ counsel’s request to take the
deposition off-calendar or postpone it, (4) notice that El-Bey had not answered numerous efforts to contact him,
and (5) plaintiffs’ counsel’s offer to stipulate to the nonappearance. (Id. (citing Sweetser Decl. ¶¶ 10-12, 15 &
Exs. 11, 12, 17, 19, 28)). Plaintiff suggests that if the City had “acted in accord with Rule 37.1 [sic] prior to
service of this joint stipulation,” plaintiffs’ counsel “would have discussed which objections could be waived
and whether they could stipulate to an order compelling Mr. El Bey to attend his deposition,” or, after the motion
to withdraw is granted (which it now has been), a “simple motion to dismiss . . . may also render moot the need
for El-Bey’s interrogatory responses and deposition.” (Id. at 30). Counsel notes that “[g]iven the breakdown,
it is unclear how or why the City expects Plaintiffs’ counsel to confirm a deposition date with El-Bey, much less
his intent to proceed pro per, his current service information, or his desire to participate in this litigation.” (Id.).
Counsel also states that they are “willing to provide further information in camera concerning the nature of Mr.
El-Bey’s particular individual circumstances and how these have impacted the attorney-client relationship,”
which, “[c]ombined with the precarious nature of living on the street generally, El-Bey’s circumstances have
magnified the difficulty faced by Plaintiff’s counsel in making good faith attempts to coordinate a deposition
date with El-Bey, thus necessitating Plaintiffs’ counsel’s motion to withdraw.”1 (Id. at 30-31).

On June 3, 2021, the District Judge granted plaintiffs’ counsel’s motion to withdraw as counsel for plaintiff El-
Bey. (ECF No. 134). The District Judge also specifically stated that the “Court does not require that Counsel
[for Mr. El-Bey] make any further affirmative attempts to communicate with Mr. El-Bey,” but that if El-Bey
contacted counsel in the future, counsel must attempt, among other things, to obtain a current address, and inform


        1
            These arguments were made prior to the date that the motion to withdraw as counsel was granted.
CV-90 (10/08)                             CIVIL MINUTES - GENERAL                                           Page 2 of 3
  Case 2:19-cv-06182-DSF-PLA Document 135 Filed 06/09/21 Page 3 of 3 Page ID #:8155




him of all future dates in this action, including dates relating to any pending discovery obligations. (ECF No.
134 at 2 (emphasis added)). Accordingly, El-Bey is currently unrepresented by counsel, his whereabouts are
unknown, and it appears that he has no knowledge of the pending motion.


Request for Sanctions

Defendant argues that when a party fails to appear for his properly noticed deposition, the Court may order any
of the sanctions listed in Rule 37(b)(2)(A)(i)-(vi), including dismissing the party’s action or proceeding in whole
or in part and/or rendering a default judgment against the disobedient party. (Id. at 31 (citations omitted)). And,
because there is “no substantial justification for the refusal to provide answers to the[] basic interrogatories,”
and because plaintiffs’ counsel “do not have contact with El-Bey and do not know whether El-Bey intends to
participate in the litigation,” terminating sanctions are appropriate. (Id. at 32).

Plaintiffs’ counsel responds that the City failed to properly follow the Local Rule 37 procedures prior to serving
its portion of the Joint Stipulation, as it failed to notify plaintiffs’ counsel in its meet and confer letter that it
intended to seek terminating sanctions with respect to its discovery motion. (Id. (citing Cal. C.D. Loc. R. 37-1
(“the moving party’s letter must ‘specify the terms of the discovery order to be sought’”))). Counsel also argues
that terminating sanctions are not appropriate here because, “despite the City’s disingenuous efforts at
characterizing Plaintiff’s counsel as a purposeful bad actor,” justification for terminating sanctions -- such as
“willfulness, bad faith, and fault” -- “simply does not exist.” (Id. (citing Conn. Gen. Life Ins. Co. v. New Images
of Beverly Hills, 482 F.3d 1091, 1096 (9th Cir. 2007))). They argue that defendant has failed to demonstrate
willfulness, bad faith, or fault on the part of plaintiffs’ counsel; plaintiff has not failed to comply with any
specific Court order; plaintiff has not previously demonstrated a “pattern of uncooperative behavior”; defendant
has “unnecessarily cluttered this Court’s docket [with] this joint stipulation”; defendants have “suffered
absolutely no prejudice here”; and the City has “jump[ed] to a dramatic request for terminating sanctions in the
first instance,” and that request is “premature and improper, and should not be granted.” (Id. at 32-39).

The Court notes that in the June 3, 2021, Order granting counsel’s motion to withdraw as counsel for El-Bey,
the District Judge specifically observed that “[d]espite conceding that a breakdown has occurred, the City of Los
Angeles opposed the motion [to withdraw as counsel], making irrelevant and inappropriate arguments and
demands.” (ECF No. 134 at 1). Defendant was “cautioned that its briefing should address only appropriate
issues in the future.” (Id. at 1 n.1). This Court also finds that the arguments and demands made by defendant
in this Motion are largely irrelevant and inappropriate given its knowledge of the communication breakdown
between El-Bey and his now-former counsel.

Based on the foregoing, defendant’s Motion (ECF No. 133) is denied without prejudice to refiling should
defendants show that, in the future, Mr. El-Bey receives actual knowledge of his discovery obligations and fails
to comply with those obligations.

IT IS SO ORDERED.


cc:     Counsel of Record


                                                                                Initials of Deputy Clerk    ch



CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                           Page 3 of 3
